Title: John Vaughan to Thomas Jefferson, 29 April 1820
From: Vaughan, John
To: Jefferson, Thomas


					
						D sir
						
							Philad:
							29 April 1820
						
					
					I am gratified by the receipt of your favor of 24th The Seal is elegant simple & Classical & I cannot doubt the superior success of an institution So liberally planned; I hope the jealousy of those who are disappointed because the managemt is not given to them will be perfectly harmless—altho’ I Suppose those attached to Wm & Mary, will try to give importance to their efforts
					I have received 750$ from Mr Barret the Bursar & enclose a receipt for his accot to serve as a Voucher—
					Whenever your remittance of 650$ is announced as ready I shall immediately attend to your wishes, by procuring Dfts of Girard & remitting 444$ to appleton & 206 to Dodge—
					
					M Correa is tolerably well, but as you may concieve anxious at the possible issue of passing events both here, Europe & S America—I do not find  that he has absolutely fixed the moment of Departure
					
						I remain D sir Your friend as ever
						
							Jn Vaughan
						
					
				